DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ABIMBOLA ORUKOTAN,
                            Appellant,

                                    v.

                      OLUWAFEMI ORUKOTAN,
                            Appellee.

                              No. 4D21-1317

                               [May 5, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Melinda K. Brown, Judge; L.T. Case No. DVCE21-1543.

   Abimbola Orukotan, Hollywood, pro se.

   No appearance for appellee.

PER CURIAM.

  The order denying the petition for a domestic violence injunction is
summarily affirmed. Fla. R. App. P. 9.315(a).

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.